NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

            ANNE-MARIE ELIZABETH MEEGAN, Appellant.

                             No. 1 CA-CR 17-0575
                               FILED 3-21-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-001328-001
            The Honorable John R. Doody, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                           STATE v. MEEGAN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge James P. Beene delivered the decision of the Court, in
which Judge Michael J. Brown and Judge James B. Morse Jr. joined.


B E E N E, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
following a disposition hearing for probation violation by Anne-Marie
Elizabeth Meegan (“Meegan”) related to her conviction for attempted
stalking. Meegan’s counsel searched the record on appeal and found no
arguable question of law that is not frivolous. See State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999). Meegan was given the opportunity to file a
supplemental brief in propria persona, and she did so. Counsel now asks us
to search the record for fundamental error. After reviewing the entire
record, we affirm Meegan’s convictions and sentences.

             FACTS1 AND PROCEDURAL BACKGROUND

¶2           Between June 2015 and January 2016, Meegan
inappropriately and repeatedly contacted B.C. at his office, and Meegan
was charged with one count of stalking and three counts of aggravated
harassment. In exchange for the dismissal of the aggravated harassment
counts, Meegan pled guilty to one count of attempted stalking, a Class 5
felony. At sentencing, the superior court suspended the imposition of
sentence and placed Meegan on supervised probation for five years.2 As a
condition of probation, Meegan was required “not [to] have contact with
the victim(s) in any form, unless approved in writing by the [Adult
Probation Department].” This condition “include[d] indirect contact which
extend[ed] to family members and employees of the victim as well as




1       “We view the facts in the light most favorable to sustaining the
convictions with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404, ¶¶ 2-3, n.2 (App. 2015) (citation omitted).

2      For the stalking offense, statute provides for lifetime probation. See
Ariz. Rev. Stat. §§ 13-902, -2923.


                                      2
                           STATE v. MEEGAN
                           Decision of the Court

phone, email, or any other type of electronic means of communication
whether direct or indirect.”

¶3            In February 2017, Meegan attempted to contacted B.C. at his
office by phone. The conversation was intercepted by B.C.’s office staff,
placed on a speaker phone, and the audio of the conversation was captured
on video. Multiple witnesses testified the caller’s voice was that of Meegan,
and, according to caller ID, the phone call originated from Meegan’s home
phone number. The superior court found Meegan had contacted B.C. in
violation of the terms of her probation and sentenced Meegan to a 10-day
jail term and placed her on lifetime probation.

¶4           The superior court conducted a Donald hearing3 and ensured
Meegan was apprised of the possible sentencing range that she faced at trial
and the impact of a plea agreement upon her constitutional rights. Further,
Meegan admitted her “attempt to engage in a course of conduct directed
toward [B.C.] which would reasonably cause a person to fear for [his]
safety” and that she did so via phone calls and letters. Thus, the superior
court found that Meegan knowingly, intelligently, and voluntarily
consented to the plea agreement and accepted the plea.

¶5            Meegan timely appealed the finding of the probation
violation and disposition hearing. We have jurisdiction pursuant to Article
6, Section 9, of the Arizona Constitution, and Arizona Revised Statutes
sections 12-120.21(A)(1), 13-4031 and -4033(A)(1).

                              DISCUSSION

¶6            The record reflects no fundamental error in the proceedings.
Meegan was represented by counsel at all critical stages in both the original
conviction and probation violation proceedings. Meegan underwent
multiple independent competency evaluations and was provided
court-ordered mental health treatment to ensure she was competent to aid
in her defense.

¶7            At the disposition hearing, Meegan admitted that her
conditions of release prohibited her from having contact with B.C., his
family, or his staff, but she also denied contacting B.C. Over Meegan’s
objection, the court admitted in evidence the video that proved Meegan’s
contact with B.C.



3     State v. Donald, 198 Ariz. 406 (App. 2000).


                                     3
                            STATE v. MEEGAN
                            Decision of the Court

¶8            At sentencing, the superior court received presentence
reports, accounted for aggravating and mitigating factors, and provided
Meegan an opportunity to speak. Considering all the evidence, the superior
court found Meegan had contacted B.C. in violation of her probation and,
consistent with the terms of her plea agreement, placed Meegan on lifetime
probation and ordered her to serve 10 days in jail as a term of probation.

                               CONCLUSION

¶9            We have reviewed the entire record for reversible error and
find none; therefore, we affirm the convictions and sentences.

¶10            After the filing of this decision, defense counsel’s obligation
pertaining to Meegan’s representation in this appeal will end. Defense
counsel need do no more than inform her of the outcome of this appeal and
her future options, unless, upon review, counsel finds “an issue appropriate
for submission” to the Arizona Supreme Court by petition for review. State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the Court’s own motion,
Meegan has 30 days from the date of this decision to proceed, if she wishes,
with a pro per motion for reconsideration. Further, she has 30 days from the
date of this decision to proceed, if she wishes, with a pro per petition for
review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4